 280DECISIONSOF NATIONALLABOR RELATIONS BOARDBorin Packing Co.,Inc.andAmalgamated Meatcuttersand Butcher Workmen,Local 540, AFL-CIO. Case16-CA-5068January 9, 1974DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS JENKINSAND KENNEDYOn June 28, 1973, Administrative Law JudgeHarold X. Summers issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief, and the Charging Partyfiled an answering brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecision in light of the exceptions andbriefs and has decided to affirm the rulings, findings,and conclusions of the Administrative Law Judgeonly to the extent consistent herewith.The Administrative Law Judge found that Respon-dent violated Section 8(a)(3) and (1) of the Act bydischargingC.W. Grant and William Pinsonbecause of their sympathy with and activities onbehalf of the Charging Party, herein called Local540.We find merit in Respondent's exception to thisfinding.Respondent operates a meat packing and process-ingplant inDallas,Texas.where it employsapproximately 17 nonsupervisory individuals. Local540 engaged in an organizing campaign at this plantin 1971, but failed to obtain majority support in anelection conducted in June 1971.The two employees allegedly discriminatonlydischarged, C.W. Grant and William Pinson, werehired in April and September 1971, respectively.Grant voted in the 1971 election. According to histestimony, he "favored" Local 540 at the time, butdid not engaged in any active campaigning.Grant's basic job was to grind sausage. In addition,about once a week he was required to clean out thecooking machine. Pinson was one of Respondent'sthree boners, that is, he cut beef off bones.Because of dissatisfaction with the work of theboners, Respondent undertook an experiment in thefall of 1972 to determine the efficiency of its bonersas compared with that of boners employed by itscompetitors.Resentful of the experiment, Pinsonexpressed to other employees the need for a union. InDecember 1972, Grant and Pinson contacted Allen1Dean was Grant's supervisor alsoLewis, business representative of Local 540, with aview towards organizing Respondent's employees.On January 29, 1973, Lewis and Fred Tilson, anotherbusiness agent of Local 540, met and spoke withseveral employees, including Grant, during theirmidday lunch period in front of a grocery near theplant. The meeting lasted about 10 minutes. At theend of the meeting, Lewis gave a number of unionauthorization cards to Grant. On the following day,Grant passed out the cards to employees in the plantlunchroom during nonworking time.Discharge of GrantOn February 2, 1973, Grant became involved in aconversation with C. W. Persion, a truckdriver, whomentioned how quickly he was able to accomplishhis job. Grant criticized Persion for his job perform-ance.He said that Persion should have waited untilthe delivery dock was clear so that Persion couldback his truck right up to the dock rather than,without waiting for this, carrying merchandise to thedock by hand, which, according to Grant, was not atruckdriver's work. Grant accused Persion of makingCharlie Johnson, another truckdriver, look bad as theresultof this conduct. Persion became irritatedbecause he felt that this was none of Grant's businessand he said so. Shortly the conversation between thetwo became heated and profane. Plant Superinten-dent Young overheard the conversation. Later thatday Young discharged Grant, telling the latter thathe was interfering with the help and telling themwhat to do, something which Young would take careof himself.Discharge of PinsonOn January 19, 1973, Pinson cut his thumb while atwork.Respondent referred him to the companydoctor who dressed the wound, told him to return tohave it checked on January 25. and sent him back towork. On January 25, Pinson felt ill. He told hisleadman of his feeling. The leadman said that ifPinson was sick he ought to see a doctor. Pinson saidhe planned to do so. He then left to see the companydoctor. The doctor said that the wound had healedenough for Pinson to go back to work. However,Pinson went home and went to bed. Sometime thatafternoon, Superintendent Young learned that Pin-son had not returned to work although there waswork to be done. He had the office secretary call theofficeof the company doctor and learned thatPinson had left that office shortly after noon. On thefollowing day, Pinson called the plant and spoke toSupervisor Otis Dean,' telling Dean that he was ill208 NLRB No. 45 BORIN PACKING CO.and was going to see his doctor.He did visit his owndoctor and at about 5 p.m. went to the plant wherehe picked up his check and handed the officesecretary a note from his doctor saying that he was illand would be absent from work for a while. Heremainedawayfrom work all of the following week,but reported his condition almost daily by telephoneto Respondent.On February 5, Pinson reported backfor work,havingbeen releasedby hisdoctor. Youngtold him that he was no longer needed-that if hecould not come to work when his services werenecessary he was not needed as an employee anylonger.2DiscussionThe Administrative Law Judge found that theassigned reasons for the discharges of Grant andPinsonwere implausible.He further found thatbecause of the small number of plant employeesinvolved "supervision must have been informed ormust otherwise have learned of the renewed unionactivity and of Grant's and Pinson's part thereinwithin a reasonably short order." Accordingly, heconcluded that Respondent discharged Grant andPinson for discriminatory reasons.We disagree with the conclusion of the Administra-tive Law Judge. Even assuming,arguendo,that the"st iall plant rule" would justify an inference thatRespondent knew of the union activities of Grantand Pinson, there is no evidence direct or circum-stantial to establish that it was because of theseactivities thatGrant and Pinson were discharged.The General Counsel has the burden of establishingthe elements which go to prove the discriminatorynature of a discharge.3 One of these elements isantiunion motivation.4Mere suspicion will not do.5In the present case,evidence is lacking to showunlawful motivation on the part of Respondent. Notonly is there no finding of any other unfair laborpractices committed by Respondent, there is noevidence of union animus. Whatever evidence thatexists on Respondent's attitude seems to indicate thecontrary.Respondent's uncontradicted testimony isthat during the 1971 organizational effort, Respon-dent did not even attempt to persuade its employeesto voteagains.Local 540. In the absence of ashowing of antiunion motivation, an employer maydischarge an employee for a good reason, a badreason, or for no reason at all. Whether other personswould consider the reasons assigned for a dischargeto be justified or fair is not the test of legality underSection 8(a)(3).tAs we have concluded that the General Counselhas not established by a preponderance of theevidence that Respondent discharged employees281Grant and Pinson because of their union activities,we shall dismiss the complaint in its entirety.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that the complaintherein be,and it hereby is, dismissed in its entirety.MEMBER JENKINS, concurring:I concur in the result.2The Administrative Law Judge refused to credit Young's testimonythat he had determined to discharge Pinson on January 25,when the latterfailed to report hack for work after a visit to the company doctor.In part,the Administrative Law Judge relied on the fact that Pinson had been givenno indication during the week of his absence that he had been discharged.However, Young's uncontradicted testimony is that he had never informedan employee by telephone that he had been discharged and that it wasRespondent's policy that all discharges be handled on a "face to face basis "3N L R B v Winter Garden Citrus Products Cooperative,260 F 2d 913(CA 5, 1958)4N L RB v. 0 A FullerSupermarkets.Inc,374 F.2d 197 (C A. 5,1967),SchwabManufacturingCompany v. N L R B,297 F.2d 864 (C A. 5.1962)aSchwob ManufacturingCompany v.N.L.R.B, suprabNL.R.B v. TA McGahey,Sr, ei at, d/b/a Columbus Marble Works,233 F2d 406,412-413 (CA 5, 1956)DECISIONHAROLD X. SUMMERS, Administrative Law Judge:In thisproceeding,the General Counsel of the National LaborRelations Board(herein called the General Counsel andthe Board respectively)issued a complaint,later amended,'alleging that Borin Packing Co., Inc.(herein calledRespondent),had engaged in and was engaging in unfairlabor practices within the meaning of Section 8(a)(1) and(3)of the National LaborRelationsAct (the Act). Theanswer to the amended complaint, itself amended,admit-ted some of the allegations,denied others,and disclaimedknowledge of still another;ineffect,itdenied thecommission of any unfair labor practices.Pursuant to notice,a hearing was held before me atDallas,Texas, on May 3 and 4, 1973;allpartieswereafforded full opportunity to call and examine and to cross-examine witnesses,to argueorally,and thereafter to submitbriefs.The complaint,as amended and as explicated at thehearing by the General Counsel,alleged that Respondent(a) through one George J. Johnson,interrogated employeeson or about January 30,1973, concerning their unionmembership,activities,and desires and concerning theunion membership, activities, and desires of other of itsemployees, in violation of Section 8(a)(1) of the Act,2 and(b)on or about February 2 and February 5, 1973,respectively,discharged employees C.W. Grant andWilliam Pinson, and thereafter failed and refused toiThe complaint was issued on March 30,1973, and amended at theopening of the hearing The unfair labor practice charge initiating theproceeding was filed on February14. 19732This allegation took the form of an amendment to the complaintinserted at the opening of the hearing,notice of which had been givenRespondent I day earlier Respondent,pleading lack of time to prepare a(Continued) 282DECISIONSOF NATIONALLABOR RELATIONS BOARDreinstate them,because they joined or assisted Amalgamat-edMeatcuttersand ButcherWorkmen, Local 540,AFL-CIO (hereinafter called Local 540), or engaged inotherunion activities or concerted activities for thepurpose of collective bargaining or other mutual aid orprotection,in violation of Section 8(a)(3) and(1)of theAct.Respondent,in its answer as explicated at the hearing,denied the agency status of certain individuals for whoseconduct the General Counsel sought to pin responsibilityon Respondent,and it denied that Grant and Pinson weredischarged for reasons connected with rights protectedunder the Acton the contrary,itcontended, theiremployment was terminated for valid business reasons.Upon the entire record in the case,including evaluationsof the witnesses based upon my observation of theirdemeanor,and upon the consideration of briefs filed, Imake the following:FINDINGS OF FACTI.JURISDICTIONRespondent, at all times material herein, has been aTexas corporation engaged in the meat products packingand processing business with its principal office and plantlocated in Dallas, Texas. During the 12 months precedingthe issuance of the complaint herein, Respondent, in thecourse and conduct of its business operations, packed,processed, sold at wholesale, and distributed products atleast $50,000 worth of which was shipped from this plantdirectly to States of the United States other than the Stateof Texas; and, during the same period of time, Respon-dent, in the course and conduct of its business operations,received gross revenue in excess of $500,000.Respondent is an employer engaged in commerce withinthe meaning of the Act.II.THE UNIONLocal 540 is alabor organization within the meaning ofthe Act.III.THE ALLEGED UNFAIR LABOR PRACTICESA.Chronology of EventsIn June of 1971, the Regional Director of the RegionalOffice for Region 16 of the Board conducted a union-representation election among employees of Respondent,the name of Local 540 appearing on the ballot. A majorityof the eligible voters having voted against union represent-ation, the Board so certified.One of the employees who voted in the 1971 election wasC.W. Grant (one of the two alleged discriminatees herein),who had been hired several months earlier. Although,defense,disclaimedknowledge of the incident and moved for anadjournment of the hearing to enable it to investigate the new material TheGeneral Counsel was directed forthwith to notify Respondent's counsel ofthe employee witness or witnesses as well as Respondent's alleged agentinvolved and a short recess was given to afford counsel the opportunity toinvestigate the incident,to the extent indicated,Respondent'smotion wasgranted, but in all other respects, it was denied3 1 find Otis Dean to have been, at all pertinent times, a supervisor foraccording to his testimony at thishearing,he "favored"Local 540 at the time, he did notengage inany activecampaigning.Grant's basic job for Respondent was the grinding ofsausage in the so-called cook steak room, under thesupervision of Otis Dean.3 In addition, about once a week,he would be called upon to clean out the cooking machine;on occasion, he would be assigned to Respondent's boningdepartmentassistingin packing or in "breaking beef"-i.e.,sawing forequarters in two parts andliftingthe pieces ontotheboning table; and, at othertimes,he performedmiscellaneous tasks throughout the plant as assigned.William Pinson (the other alleged discrimmatee herein)firstworked for Respondent during 3 days in the spring of1971, purely as a temporary "fill-in."4 Subsequently, inSeptember of the same year, he called the plant to ascertainif there was any work available, and Plant SuperintendentJoe Young,s to whom he spoke, told him to report the nextmorning.He did, and thereafter became a full-timeemployee of Respondent.Pinson, throughout his employment, was one of Respon-dent's three boners, whose regular work involved thecutting of beef off bones. In addition, in varying degrees,they performed other work. For example, George John-son-whose supervisory statusisan issueherein-spentmuch of his timein fillingorders and in packing, andGeorge Eddings would be called to perform a variety ofnon-boning duties. As for Pinson, he spent more of histime boning than did the other two, and his assignments tomiscellaneous duties were less frequent than were theirs:occasionally, he would be asked toassist inthe lifting ofmeat onto the boning table, a request with which he wouldcomply-but grudgingly; 6 and there were occasions onwhich he cut filets for the filet department.On or about September 22, 1972, Sheldon Borin,president of Respondent, called the 18 to 20 employees ofRespondent to the coffee-break- room. He did the speaking,and Josephine Lawrence, office secretary, took notes.Commenting that he desired to avoid any squabbles amongthe employees, Borin said that he wanted to make clear theorganizational hierarchy in the plant. At the top, he said,were himself, Joe Young, and Otis Dean, Young'sassistant-these individuals could, and were the only oneswho could, discharge employees. In addition, he named the"leadpersons" in the various departments:GeorgeJohnson in the boning department, Mary Willingham inthe filet department, and Janie Smith in the cookingdepartment. He announced that he was looking to theselast named employees as the ones responsible for gettingout the orders in their respective departments, basicallybecause they were the most experienced there. They wereauthorized (he continued) to give work orders, but anyRespondent within the meaning of the Act4He was notan employeeof Respondent at the time of theJune 1971election,and he didnot vote therein5On the basisof admissions in the answerand of related testimony, Ifind that Young,in all matters pertinent hereto, wasa supervisorfor and anagent of Respondent6Typically, he would protest that this was the job of packersand others,not that of boners BORINPACKING CO.283noncompliance with such orders would have to be reportedto either Young or Dean.7At an indeterminate date, but subsequent to the meetingabove-described, Respondent's boners each received a 20-cents-per-hour increase. Pinson and Eddings-with Pinsondoing most of the talking-had told Johnson that they feltthat a raise was forthcoming, and he said he would seewhat could be done. Then Johnson-speaking for himselfaswell as for the other two-broached the subject toYoung. Meeting with no immediate success, he reportedback to Pinson and Eddings. who then told him that theywould be looking for other jobs. At this, Johnson said thathe would make another attempt, and he did report thislatest development to Young. A few minutes later, he wascalled to the office of Sheldon Borin, who asked him aboutthe boners' complaints.When Johnson said that theywanted a raise, Bonn asked in what amount. Johnsonsuggested that 20 or 25 cents per hour was called for. Bonnasked him whether he believed that a 20-cent increasewould be satisfactory and Johnson said, in effect, "Sure,that's better than what we're getting." Thereupon, Bonnsaid that a 20-cent raise would be given, and he called thethreeboners (including Johnson) into his office. InYoung's presence, he told them about the raise, and, at thesame meeting he spoke about production: for example, hesaid that the boners could no longer postpone till later"boning out their trimmings"; and, he said further, thepractice of putting aside certain parts of the meat wouldhave to stop since the delay subjected those parts tospoilage.He asked if everyone was satisfied and, noobj action being iaised, he concluded the meeting.8Young credibly testified that, although the boners hadbeen given a rase, management was not completelysatisfiedwith their production. (Their operation, occurringat the beginning of the production process, was a key one;and the work called for the highest skill of any in theplant.) As a result of discussions between him and Bonn, itwas decided that a "bone count" experiment would beintroduced.The experiment took place in the fall of 1972, and itlasted for 2 or 3 weeks. During this penod, Pinson andEddmgs9 were instructed not to throw away the bonesfrom which they cut meat. The hones then were counted asa measure of the amount and type of work done by them,afterwhichYoung, using the piece rates paid by arThe findings in this paragraph follow generally the credited testimonyof Bonn, as corroborated by others. Pinson testified that the meeting tookplace at an earlier date but he was not sure of the date Also, a number ofwitnesses,including Pinson and Grant, testified that. at this meeting, Bonnreferred to Johnson and to Willingham as "supervisors", I regard suchtestimony merely as their interpretation of what wasmeantby Bonn sremarks8The findings in this paragraph are based on the credited parts of thetestimony of Pinson, Johnson, Young, and Bonn (Eddings did not testify.)Pinson thought that the raise was given sometime in July of 1972, but, atanother point in his testimony. he said it took place after the meeting whichIhave found to have occurred on September 22. Also,Pinsondid not recallbeing called into Bonn's office with the other boners when the raise wasgiven, I am satisfied that he was" Johnson was not involved in the experiment, during the period inquestion, he was engaged mainly in other types of work.10This finding is based on the credited testimony of Pinson, in the faceof Johnson's denial that he had ever "discussed unions" with Pinson or withanyone else I am persuaded that Pinson's remark was in keeping with hischaracter and that Johnson, who testified that, with respect to the subject ofcompetitor to its boners, comparedthe resultswith the paybeing given the two.At the time, Pinson made it clear to management that hebelieved the bone count program was unfair, because, hesaid, the use of the competitor's piece rates did not makeallowances for the differences in processing between thatfirm and Respondent. In this respect, Young testified that,in fact, he was making allowances for the differences.When the experiment ended, Young came to theconclusion that Respondent's boners were only about "50percent efficient." Moreover, he further testified, Pinson'sefficiency was somewhat less than that of Eddings, sincePinson devoted all of his time to boning during the periodin question, while Eddings did some other work..Despite his conclusions derived from the experiment,Young did not speak to either Pinson or Eddings aboutwhat he had learned, and he did not talk to them abouttheir production.Pinson's dissatisfaction with the bone count experiment,among other things, led him to remark on the employees'need for a union to Johnson.10 In fact, Pinson testified, hehad several discussions with "supervisors" about unions.Three of these conversations, he said, were with Johnson:inmid-December 1972, he told Johnson that he felt thatRespondent's employees "needed protection" and that aunion would be very helpful and beneficial to them,whereupon Johnson expressed agreement; and, "the samething [happened] over again" in December and once againin January 1973.11 Also, early in January 1973, accordingtoPinson's testimony, he raised the subject with MaryWillingham: "depressed about something," she came to hiswork place to talk it over with him, and he told her "that isthe reason" he felt that the employees of Respondentneeded a union because it would be "helpful to" them insolving such problems-whereupon (according to Pinson)Willingham "kind of smiled and went on." 12Sometime in December 1972, both Grant and Pinsonwere in telephonic contact with Allen Lewis, businessrepresentative of Local 540 and principal agent for thatorganizationduring the 1971 election campaign. Thesubject of each of these conversations, I find, was thesame-the possibility of the revival of union interestamong the employees of Respondent. And I find that-al-though the testimony thereon was far from clear 13-Grantunion representationofRespondent's employees,he himselfwould beguided by thedesires ofthemajority.found himself in an ambivalentpositionMy appraisal of Johnson is that,in this proceeding. he felt he wasin a position of conflict between management and the employees and that,as a consequence. he temperedhis testimonyaccordingly.iiicredit thistestimony,for reasons indicated in the lastfootnotei2Forwhat it is worth, I creditPinsonin this respect, despiteWillingham's not completely responsivedenialthat she had ever had adiscussion with Pinsonabout the union.isthisfindingisbased upon the testimony of Grant (Lewis did nottestify.)Grant was,at times, a rather confused and confusing witness, and Iwould not credit his uncorroboratedtestimony in the faceof contradictorytestimony. (But I do not regard as hearing on his credibility,eitherway, thefactthat, in a pretrialaffidavit givento a Board agent in the investigativestages ofthis case, he swore that he had "readthe foregoing"whereas.instead, theBoardagent had readthe statement to him becauseGrant couldnot read At this hearing, he freely conceded his inability to read, and Icannot fault his having sworn to the fact that he hadread the writtenstatement when he couldnot readthat very assertion. At best, this is a prioruntrue statement as to an immaterial fact.) 284DECISIONS OF NATIONALLABOR RELATIONS BOARDhad a second conversation with Lewis in January 1973 onthe same subject.On Friday, January 19, 1973, in the course of his work,Pinsoncut his thumb. He showed the injury to GeorgeJohnson and went to the front office, where he askedJosephine Lawrence, in charge there, to bandage thefinger;instead, she sent him to a company doctor. Thedoctor gave him an injection, cleaned the wound, applied asplintand six "butterfly" tapes to the thumb, andbandaged the whole; then, telling him to keep the dressingdry and to return on the 25th, she sent Pinson back towork. By the time he arrived back at the plant, however, hefelt "groggy," a fact he conveyed to Johnson; and since,apparently, the unit was caught up on its work for the day,there was at least tacit between theirs that Pinson could gohome. He punched out and did so. 14Pinson'snext workday was Monday, the 22nd, and heworked throughout that and the next 2 days. (At first, atleast,he made up packing boxes only, in order to keep hisbandage dry.) On Thursday, the 25th, just before lunch, hereminded Plant Superintendent Young that he had anappointment with the company doctor that afternoon, andhe started to tell Young that, besides, he was feelingunwell.Young, apparently because he was quite busy, cuthim short and walked away. Before he left for theappointment, Pinson told Johnson what he had tried to tellYoung: that his head ached, he felt pains in his chest, andhe had a fever. Johnson merely said, "If you're sick, youought to go to a doctor," and Pinson said he planned to doso.Later, Pinson left the plant, at which point (I find) itwas clearly understood both by him and by Johnson thathe would be out for therestof the day.15 Pinson went tothe company doctor, who found that the cut had healedenough forPinson togo back to work, and then he wenthome and went to bed.At sometimeduring that afternoon, Young learned thatPinson had not returned to work, despite the fact that therewas work to be done. Both Young and Johnson testified, atthis hearing, that the former did not consult the latter as toPinson'swhereabouts,but,under the circumstances--Johnson being the one to whom Respondent looked forthe orderly running of the boning department, as I findhereinbelow-this strainsmy credulity; I am persuadedand I find that Young did ask Johnson aboutPinson thatafternoonand that Johnson told him that Pinson was outiiThis finding is based, primarily, on Pinson's credited testimonyJohnson was not sure that Pinson worked the rest of the day after hereturnedfrom the doctor13The findings in this paragraph accord with the credited portions of thetestimony of Pinson, Young, and Johnson, whose versions, on this subject,were not in full agreement.For example, Pinson testified that he did tellYoung about his aches and pains as well as about his appointment with thecompany doctor; Young denied this but conceded that Pinson may havesaid something about having to go back to the doctor; I believe that theexplanation for the different versions lies in the fact that Young was tooimpatient to listen to the full explanation Pinson also testified that, when hegave the description of his ailments to Johnson, he was told that he couldtake the rest of the day off, whereas Johnson testified that he merely madethe remark quoted above, as indicated, I credit Johnson on the pointi6 Johnson testified that he had asked her to make the call. Bonntestified that it was made at his behest.17Young testified that he first learned of Pinson's illness on Monday.January 29th I have already found thathe was awarethatPinson wenthome sick on the 25th i now find that, on the 26th. he was told of Pinson'sbecause he had fallen ill. At any rate, upon instructionsfrom Johnson or Borin, Mrs. Lawrence called the office ofthe company doctor that afternoon 16 and found thatPinson had left that office between 12:20 and 12:25 p.m.Next day (Friday, January 26), Pinson still suffered froma headache, chest pains, and an elevated temperature.Early that morning, he called the plant and spoke to OtisDean. He described his symptoms and said he was going tosee adoctor that day. He did visit his own doctor andafterwards-at about 5 p.m.- he went to the plant, where(a)he picked up his paycheck and (b) he gave Mrs.Lawrence a note from his doctor saying that he neededbedrest and would be absent from work for a while.17Pinson wasstillailingon Saturday and Sunday andthroughout the next week, and he did not go in to work.During this week, he saw his doctor on Monday, onWednesday-on which occasionhis illnesswas diagnosedas influenza-and on Friday, February 2-at which timehe was released to return to work on Monday, February 5.Also during this week, he-or, on one occasion,someoneon his behalf-communicated by telephone with Respon-dent almost daily, with information as to his physicalcondition. Among those to whom he spoke were AlfredStevens, salesman, who was the first to arrive at the officedaily, Josephine Lawrence, and Joe Younghimself. Innone of these contacts was any complaint made to himabout his continued absence, and he was given noindication, of which, moreinfra,that he had already beendischarged.Meanwhile, on January 29, Allen Lewis and Fred Tilson,another business agent of Local 540, met and spoke with anumber of employees of Respondent during their middaylunch period in front of the Do-Rite Grocery Store neartheplant.isThe General Counsel characterizes thisincident as a union meeting of Respondent's employees,brought about by prearrangement between C. W. Grantand Lewis; Respondent regards it as a chance gathering. Ifind that the truth lies somewhere between. I am persuadedand I find that the unionagentswere there to talk to asmany of Respondent's employees as they might encounter;that,whether or not 'prior arrangements had been madewhen Grant spoke to Lewis either in December or January(as testified to by Grant), Grant was aware that they wouldbe at the Do-Rite on the date and at the hour in question;and that Grant passed the word to several employees. Atmorning callby Dean (who didnot testify at this hearing) and ofthe receiptof the doctor's note by Lawrence (who also did not testify).isTherewas confusion, if not dispute, as to the date of this meetingbetweenLocal540 representatives and employees of Respondent. Grantand Tilsonunequivocally testified that it took place on the29th Johnson,who testifiedabout participating therein, gave no date Jeannie Newton, apacker,testified that she "first heard"of unionactivityatRespondent'splant on the occasion of a meetingwhich washeld about 10daysafterJanuary 29(i e. afterGrant andPinson had beendischarged);she went tothe store that day, shesaid,and she exchanged somewordswith William(Pinson). And Bonn. testifying, saidthat,afterthe weekendof February 3and 4,"someone" mentionedto him that "those guysare down at the Do-Rite again " Since Pinsondid notattend the meeting in question. I believethatNewtonwas speakingof a chanceencounter with Pinson after hisdischarge, and, sincetherewas but one union representative/employeemeeting. I am convinced that Bonncouldnot have been told that "the guysare downat the Do-Riteagain"Ifind that the meeting took place onJanuary 29 BORIN PACKING CO.any rate, although other employees went to the Do-Ritethat lunch period, the only employees who stopped andtalked to Lewis and Tilson, beside Grant, were GeorgeJohnson and George Eddings.The "meeting" lasted no longer than 10 minutes. Ineffect, Lewis and Tilson were seeking to revive interest inrepresentation by Local 540 among Respondent's employ-ees.Among other things, Lewis asked about Pinson andwas told he was home sick. Toward the end, Lewis gaveGrant a number of bargaining-authorization cards forhimself and for Pinson, and he gave one to Johnson.(Asked to sign and mail in his card, Johnson said hewould.)While the group was still there, Mary Willing-ham-whose supervisory status is an issue herein--walked out of the store on her way to the plant; offered aunion authorization card-as were others of Respondent'semployees who passed by -she merely walked on.19The next day, the 30th, Grant-having informed unionagent Tilson that the George Johnson to whom he hadspoken the day before was a "supervisor"-passed outauthorization cards in the lunchroom on nonworking time.Arrong other things, he gave a female employee somecards to take to the ladies in the restroom; and, when shecame out, she reported to him that she had given out twoor three but that one of the girls had indicated she wantedno part of the action.On Tuesday, Wednesday, or Thursday (January 30 or 31,or February 1) Grant had a conversation with GeorgeJohnson at the boning table. In it, Johnson told Grant that"Shelley" (Bonn) had heard "about the union," and thatthe source of his information was Mary Willingham; andthat Borin had asked Johnson "who had been talking tohim around the plant." 20Friday,February 2, 1973, was Grant's last day ofemployment with Respondent.During the noon break on that day, he became involvedin a conversation with C. W. Persion, a truckdriver. Inpertinent part, the conversation opened with Persion'smentioning how quickly he was able to accomplish his job.One thing led to another, until Grant said that, with respectto a particular delivery to which reference had been made,Persion should have waited until the delivery dock wasclear so that he could back his truck right up to it ratherthan, without waiting for this, carrying the merchandise tothe dock by hand. Toting the merchandise from truck todock, Grant continued, was not truckdriver's work; in fact,he said, by using these methods, Persion was makingCharlie Johnson (another employee of Respondent whoworked part-time as a truckdriver and part-time packingmeat) "look bad." Persion became irritated; 21 he felt thiswas none of Grant's business, and he said so. Shortly, theconversation became heated and profane. Among those inthe lunchroom at the time was Plant Superintendent19The findings in this paragraph are based on the credited testimony ofGrant and Johnson. Willingham. conceding that she occasionally patron-izedDo-Rite,testified that she never observed a meeting of unionrepresentatives and Respondent's employees there.20This finding is based upon Grant's testimony.Johnson, in testifying,was not asked about and did not refer to this specific conversation.21He testified that this was not the first time Grant had tried to tell himhow to do his job Moreover, his irritation was kindled by the fact that themeat which he carried ;rom truck to dock consisted of only five packages,each weighing 10 pounds, a load easily within his capacity to move.285Young, who overheard the conversation; angered butsaying nothing, he arose and left the room.At about 4:25 p.m. that day, Grant was cleaning up toleave when he was approached by Young. Young took himto the office and there told him that he was through-hewas interfering with the help and telling them what to do,something which he (Young) would take care of himself.Asked if this was the onlyreason,Young reminded Grantof the time he spent in the washroom.The termination of Pinson's employment took place onthe next work day.On Monday, February 5, in accordance with the releasesigned by his doctor, Pinson reported back to work andchanged to his work clothes. Finding22 that his timecardwas not in the rack, he started toward the office and metYoung. Young asked how he wasfeeling.Pinson repliedthat he felt much better but said he could not find histimecard. Young told him why: he explained that Pinsonwas no longer needed-if he could not come to work whenhisserviceswere necessaryhe wasn'tneeded as anemployee any longer. Pinson, in protest, attempted to showYoung his doctor's appointment slips and release, which hehad with him, but Young merely turned and walkedaway.23 On his way out of the plant, he went to Borin, towhom he tried to explain that he had had permission to beabsent; but Borin merely threw up his hands and said thatthe matter was up to Joe Young.B.Discussion-ConclusionsA part of the General Counsel's theory-he said that anadverse ruling would have a "vital effect"on his case-washis contention that George Johnson was a supervisorwithin the meaning of the Act.This record contains testimony on the basis of which Ifind that Johnson received orders from Young concerningthe operation of the boning department and translatedthese orders into action-i.e., he assigned work tasks andcriticized slow or sloppy work; he was the one to whomboning department employees' work-related questionswere directed; when work was slack, he was the key figurein the determination-hopefully,an agreed-upon determi-nation-as to the person(s) who should be sent home orwho should be permitted to go home;on at least oneoccasion, he had recommended the hire of an employeewho was in fact hired and who, the day after hecomplained of that person's absence,was infactdis-charged; on at leastone occasion,he filled in and initialeda timecard which an employee had failed to punch; and hewas the one who-as foundsupra-spoke to managementabout a raise for the boners, an effort which met withsuccess.On the other hand, I find, on the credited testimony, that22Thisfinding accordswith thetestimonyof Young,as corroborated inpartby Grant(Grant also testified that he asked Young if there was anyother reason,to which Youngcrypticallyreplied,"You know why."Ido notcredit Grant's testimony to the extent that it differs from Young's )23 SoPinson testified.Youngdenied that Pinson offered to show himany such documents I credit Pinson. If, indeed, Johnson was unaware ofPinson's efforts in this respect, I am persuaded that it was because he was inno moodto listen to explanationsAs hetestified at the hearing.Johnsonwould not have been dissuaded from his decision (to discharge)by the factthat Younghad been out because of illness. 286DECISIONS OF NATIONAL LABOR RELATIONS BOARDhe spent almost all of his time on the same tasks as thosewhich other employees in the department were occupied;and that, like them, he punched a timecard and was paidby the hour. I fir d also that the confidence reposed inhim-and the comparatively small differential by which hispay-per-hour exceeded that of the other boners-wasbottomed upon his longer experience with Respondent.In short, I find that the orders Johnson gave were moreministerial than discretionary in nature; that he wasclassifiedas leadman in the boning department andwithout doubt served as the channel of communicationbetween management and boning department employees;but that, on balance, he was not a supervisor within themeaning of the Act.24As for Mary Willingham, I find that, although she actedas leadlady in her department, she assumed, and possessed,even less authority than did George Johnson. I find thatshe was not a supervisor within the meaning of the Act.Ihave made findings as to what Young told Grant whenhe discharged him. Counsel for Respondent, in representa-tionsmade at the hearing and in Respondent's brief,elaborated, saying that Grant's employment was terminat-ed because he interfered with other employees, because hewas habitually slow in his work, and because he had madeinordinately frequent and lengthy visits to the restroom, apractice for which he had been "disciplined" a number oftimes. In support, Respondent introduced testimony at thishearing on the basis of which I find that, in Young'sopinion, (1)Grant usually consumed 7 or 8 hours incleaning the cooking unit, a job periodically assigned tohim, whereas others took about 4 hours, and (2) Grantavailed himself of the restroom facilities frequently and atlength, both during and outside the employees' regularbreaktimes; and that he (Young) had spoken to Dean, whoordinarily supervisedGrant, about both these problemsand had spoken to Grant himself about the restroomsproblem two or three times in the 3 or 4 months precedingthe discharge.ButYoung, who alone made the determination todischarge Grant, testified that his "interference" with otheremployees was thesolereason for his action. On "differentoccasions" in the past, he further testified, he had heardGrant tell one employee or another, "You're not supposedto do that" or "That's not your line of work." Finally, hetestified, after he overheard the Grant-Persion argument atmidday on February 2, he made up his mind to effectuatethe discharge.As in Grant's case, Respondent's representations andarguments, found in the transcript of the hearing and in itsbrief,have elaborated upon the reasons for Pinson'sdischarge: Initially an intelligent and excellent employee,he became, for unknown reasons, sullen and uncoopera-tive; despite the fact that he was considered Respondent's"No. 1" man-over the leadman Johnson-in work callingfor the highest skill in the plant, he had been found, as aresultof the . bone counting experiment, to be lessproductive than the other boners; and he failed to return to24Among other things, I do not credit Pinson's testimony, denied byboth Young and Johnson, that, when he was hired, Young introducedJohnson to him as hissupervisorAs in the case of the meeting in whichBorn explained the organizational setup to the employees I believe thatPinson was giving his interpretation of the facts rather than the factswork when needed after a visit to the doctor for the repairof a minor cut, an act which, in a "small plant" of 19 or 20employees, could be very contagious. In support of theseassigned reasons, Respondent presented evidence tendingto show that Pinson complained about having to do workother than that of a boner, expressed dissatisfaction withthe bone count experiment, and had been heard to say thathe hoped he would be fired. But-here, as in the matter ofGrant's discharge-I find that it was Young and Youngalone who made the decision to discharge Pinson; and thesole reason for his action, Young testified, was the fact thatPinson was absent on the afternoon of January 25, whenhis services were needed; at that time, he said, he made hisdetermination and put it into effect.In both cases, then, the reason given by Young ratherthan the others upon which Respondent's arguments arebased are the ones which require examination here.Grant, an unskilled employee and one of Respondent'slowest paid, had been with Respondent for 21 months,working on routine tasks. And, despite the testimony as tohis shortcomings, he was regarded by Young as a "fair"employee.Although, on "different occasions," Young had beenaware of Grant's attempts to tell others what their jobsentailed, he merely "let [Grant] know" of his awarenesswithout pointing to specific instances; as for Grant'sargument with Persion on the day of the discharge, hemade no mention of it whatsoever. And, incredibly, heimplemented his discharge decision without prior notice to,or consultation with, Grant's immediate supervisor.Iwould not, if I could, substitute my business judgmentforYoung's, but it is my responsibility to determinewhether the reason for Grant's discharge assigned byYoung was in fact the real reason. On such a record, I donot believe that Young would have summarily dischargedGrant solely because of the type of "interference"described. I am persuaded, particularly in the light of thetiming of events, discussed below, that the assigned reasonlacks plausibility,25 and was not the real reason.The assigned reason for Pinson's discharge is even moreimplausible. Young, if believed, decided to discharge hisNo. 1 boner because, purportedly, he was absent during anafternoon without notice or permission, even though-as Ihave found-Young learned during the same afternoonthat Pinson had gone home sick; and he gave no thought toreconsidering his action even though Pinson's illnessextendedhisabsence throughout the next week, acircumstance as to which-I have found-Young was wellaware. This, despite the fact that, in Pinson's contacts withthe plant throughout his week of illness, he was given noindication, by Young or by anyone else, that there was anycomplaint about his absence, let alone that he was nolonger an employee of Respondent; and despite the factthat, although Respondent was in urgent need of Pinson'sservices throughout the period of his illness, no move wasmade to find a replacement for him until after he hadreported back to work. And, here again, we find thatthemselves25Nothing herein should be construedas meaningthat an employee'sunauthorized taking over of supervisory functions is an activity protected bythe Act BORIN PACKING CO.Pinson's group leader, the one who replaced him during hisabsence, was given no inkling of Pinson's discharge until11days after the purported discharge took place. I amconvinced, and I find, that Pinson was not discharged onJanuary 25 26 and that, when he was discharged, he was notdischarged for thereasonassigned by Respondent.We have, then,a situationtowhichRespondent'semployee Grant, from time to time during the fall of 1971,advised fellow employees as to whether or not certainduties fell within their job descriptions; employee Pinson,from time to time during the same period, expressed tomanagementdissatisfactionwith certain working condi-tions; inDecember 1971, both employees establishedcontact with a labor organization (Local 540) which, 18monthsearlier,had been unsuccessful in an attempt toorganizeRespondent's employees; on at least threeoccasionsduringDecember 1971 and January 1972,Pinson spoke to other employees about the need for therepresentation of Respondent's employees by a union;Grant was a prime employ:e participant in the one andonly public meeting between representatives of Local54027 and Respondent's employees held on January 29,1972-Pinson being absent therefrom because ofillness;Grant, and only Grant-Pinson was still out sick-passedout union authorization cards to fellow employees withinthe next several days; and, on February 2 and February 5,respectively, Grant and Pinson were discharged for reasonswhich lack plausibility. Certainly, as argued by the GeneralCounsel and the Charging Party, the timing of these eventsis indicative of some connection between them.Ihave already found that management was aware ofGrant's "advice" to fellow employees and of Pinson'sexpressions of dissatisfaction with working conditions. Asfor their explicit acts in connection with the renewedattempt to interest the employees in bringingin a union, asfor the January 29 meeting between the union representa-tivesand employees, and as for the subsequent carddistributionsbyGrant, agents of Respondent denyawareness; more to the point, they deny awareness ofanyorganizing attempt prior to February 6.afterthe dischargesof both men.The General Counsel and Charging Party first seek toshow timely company awareness through the knowledgegained by its "supervisors" George Johnson''-'x and MaryWillingham 29; and they would seek to persuade me,26 I do not regard as probative of the issue the handwritten notation"Term 1/25/73" onPinson's timecard for the pay period ending that day27As earlier found, one of these. Lewis, had been principal agent forLocal 540 in the (971 campaign. He was well known to those ofRespondent's employees whose period of employment went back to thatperiod28 In the four conversations with Pinson-the one about the bone countexperiment, and the three about the employees' need for aunion takingplace in December 1971 and January 1972, and through his attendance,with Grant, at the January 29 meeting with Local 540 representatives.2''In Pinson's tellingher, in early January of 1973, of the need for aunion, andthroughicr having observed the participants at the January 29meetingi0 In the same conveisation, according to Grant's credited testimony,Johnson said that Borin had asked him "who had beentalking to himaround the plant" 'this, the General Counsel explained, was in fulfillmentof the late amendment to the complaint--that, on or about January 30,1973,Respondent, through Johnson. interrogated employees about theirand other employees' union interests.It falls farshort of fulfillment, bet.ause287apparently, that awareness by SheldonBonn himself isdemonstrated by Johnson's telling Grant, between January30 and February 1, that Willingham had informed Borinabout the union.But I have found that Johnson and Willingham werenotsupervisors. Their knowledge, therefore, is not imputabletoRespondent. Moreover,Grant'stestimony thatJohnsontold him thatWillinghamhad informedBorinabout theunion-the very recital betrays its hearsay nature-has noprobative value as to Borm's knowledge 30The General Counsel and Charging Party go on to arguethatRespondent's awareness of union activity in generaland of Grant'sand Pinson's participation in particular canbe found even if Johnson and Willingham are not held tobe supervisors. Citing cases, they urge that, under thecircumstances, including the size of the plant, awarenesscan be inferred 3iIfindmerit in this argument. The credible testimonyhere establishes that there were less than 20 employees inRespondent's plant; that all, including the president, theplant superintendent, and hisassistant,knew everyone elseby name; that employees were freely interchanged betweendepartments; that supervisors, from the president down,spent varying amounts of time inside the plant, oftenworking alongside the rank-and-file; that the plantpersonnel, including the superintendent and his assistant,took the same break times and shared lunchroom facilities;and that, in fact, they shared in the knowledge of specialevents affecting employees. In this context, I find thatsupervisionmust have been informed or must otherwisehave learned of the renewed union activity and of Grant'sand Pinson's part therein within reasonably short order.32Persuaded by what I consider to be a fair preponderanceof the evidence, I find and conclude that Respondentdischarged Grant on February 2 and Pinson on February5,because of their sympathies with and activities on behalfof Local 540; and that Respondent thereby discriminatedin regard to tenure of employment to discourage member-ship in a labor organization and, consequently, interferedwith, restrained, and coerced employees in the exercise ofself-organizational rights guaranteed them by the Act.Upon the foregoing factual findings and conclusions, Icome to the following:(i) Johnson was not a supervisorand (2) Johnson's statementtoGrant isnot probativeas to Borin's interrogating employees I shall recommenddismissal of this allegation.31They cite a number of Lases:On plant size.Fames, Inc,202 NLRBNo 52 (11 employees),MaloneKnittingCo,152 NLRB 643. (99 employees),affd. 358 F.2d 880, 883 (C A I. 1966).andWeisePlowWelding Co., Inc,123 NLRB 616,618(13 employees), cf.W. A Scheaffer PenCo., 199 NLRB242 (over 350 employees), andSpringfield Garment MfgCo, 152 NLRB1043 (450 employees) On drawinginferences from circumstantial ratherthan direct evidence,Long Island AirportLimousineService Corp,191NLRB 94, enfd. 468 F 2d 292 (C.A. 2. 1972), andMalone Knitting Co supra,Also, seeMedo Photo Supply Corp.,43 NLRB 989.enfd135 F 2d 279 (C A2), affd 321 U S. 62832 In this respect,two bits oftestimonyby Young andBorin aresignificant(making due allowancesfor theirdating of the events). Youngsaidhe found out aboutunion activity by hearingsomeof the employeestalk aboutit,and Borin saidhe hadbeentold by "someone" that ameetingat theDo-Rite wasin progress 288DECISIONSOF NATIONALLABOR RELATIONS BOARDCONCLUSIONS OF LAW1.Respondent is an employer engaged in commercewithin the meaning of Section 2(6) and(7) of the Act.2.Local 540 is a labor organization within the meaningof Section 2(5) of the Act.3.By discriminating in regard to tenure of employmentby discharging C.W. Grant on February 2, 1973, andWilliam Pinson on February 5, 1973, and thereafter failingand refusing to reinstate them,because of their sympathieswith and activities on behalf of Local 540, therebydiscouraging membership in a labor organization,Respon-dent has engaged in and is engaging in unfair laborpractices within the meaning of Section 8(a)(3) of the Act.4.By the foregoing conduct, Respondent interferedwith,restrained,and coerced employees in the exercise ofrights guaranteed them in Section 7 of the Act, in violationof Section 8(a)(1) thereof.5.The aforesaid acts are unfair labor practices affect-ing commerce within the meaning of Section 2(6) and (7)of the Act.6.Except for the foregoing, Respondent has committedno unfair labor practices under the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices,I shall recommend that it be orderedto cease and desist therefrom and take certain affirmativeaction in order to effectuate the policies of the Act.Ishall recommend that Respondent offer C.W. Grantand William Pinson full and immediate reinstatement totheir former positions or, if those positions no longer exist,to substantially equivalent positions,without prejudice totheir seniority or other rights and privileges,and make eachof them whole for any loss of earnings suffered by himbecause Respondent's acts by the payment to him of a sumof money equal the amount he would have earned from thedate of his discharge to the date of Respondent's offer ofreinstatement, less his net earnings during said period.Backpay shall be computed on a quarterly basis withinterest at the rate of 6 percent per annum in the mannerheretofore established by the Board.Since the unfair labor practices committed by Respon-dent are of a character striking at the roots of employees'rights safeguarded by the Act,I shall recommend thatRespondent cease and desist from infringing in anymanner upon the rights guaranteed by Section 7 of the Act.[Recommended Order omitted from publication.]